Case 6:20-cr-00066-JCB-KNM Document 34 Filed 12/16/20 Page 1 of 1 PageID #: 83




                                 No. 6:20-cr-00066-1

                             United States of America,
                                        v.
                             Travis Charles Smith, III.


                                      ORDER

                The court referred this matter to the Honorable K. Nicole
            Mitchell, United States Magistrate Judge, for administration
            of a guilty plea under Federal Rule of Criminal Procedure 11.
            The magistrate judge conducted a hearing in the form and
            manner prescribed by Rule 11 and issued findings of fact and
            recommendation on guilty plea. Docs. 24, 32. The magistrate
            judge recommended that the court accept defendant’s guilty
            plea and adjudge defendant guilty on count one of the indict-
            ment. Id. Defendant waived his right to object to the magis-
            trate judge’s findings. Id.
               The court hereby accepts the findings of fact and recom-
            mendation on guilty plea of the United States Magistrate
            Judge. Doc. 32. The court also accepts defendant’s plea but
            defers acceptance of the plea agreement until after review of
            the presentence report.
                In accordance with defendant’s guilty plea, the court finds
            defendant Travis Charles Smith, III guilty of count one of the
            indictment, charging a violation of Title 18 U.S.C. § 922(g)(1)
            - Felon in Possession of a Firearm
                              So ordered by the court on December 16, 2020.



                                              J. C AMPBELL B ARK ER
                                            United States District Judge
